DETAILED ACTION
Status of claims
This action is in response to the applicant amendment filed on 12/19/2020 for application 15/812,118 filed on 11/14/2017. Claims 1 – 20 are pending and have been examined.

The claim objections under 37 CFR 1.52 (b) for lines spacing has been withdrawn in light of the applicant’s remarks.   


The claim rejection under 35 USC 112(b) has been withdrawn in light of the applicant’s amendments and remarks. 

The amended Claim 1 is not in compliance with 37 CFR 1.121(c) as the added subject matter “the data type being associated with an optimum approximation computation method for computation among a plurality of approximation computation methods” is not marked with underline. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2017 and 08/01/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and 9 are rejected under  35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 9 recite “stable”, “smooth” and “reliable”. These terms are relative terms that render the claims indefinite and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In independent Claims 1, 9 and 17, the abstract ideas are recited in the following limitations:
“combines a dropout layer for dropping out a part of input data and an FC layer for computing a weight”
“to determine, based on a numerical distribution of terms formed by respective products of each vector element of input data having a multivariate distribution and the weight, a data type of each vector element of output data having a multivariate distribution”
“to apply an approximate computation method associated with the data type determined by the data analysis unit to computation, to analytically compute a variance of each vector element of the output data based on the input data to the integrated layer”
In the Subject Matter Eligibility Test Step 2A Prong One, the claimed apparatus in Claim 1 and the method in Claim 9 recites the above data analysis steps at a high level of generality such that they could practically be performed in the human mind. 
In the Subject Matter Eligibility Test Step 2A Prong Two, the claimed apparatus in Claim 1, the method in Claim 9 and the non-transitory computer-readable medium do not integrate the abstract idea into a practical application. Claim 1, 9 and 17 recite the additional element of hardware-based processing unit, neural network including an integrated layer. However, as 
In the Subject Matter Eligibility Test Step 2B, Claim 1, 9 and 17 do not recites additional element that is significantly more than judicial exception of abstract idea and are not eligible subject matter under 35 U.S.C. 101, as pointed out in Step2A,Prong 2 analysis. 

Each of the dependent claims, Claim 2 – 8, 10 – 16 and 18 – 20, recite limitations that further limit the abstract idea recited in the claims they depend on, however they do not recite any additional elements that either integrate the claims into a practical application or having amount that significantly more than the abstract idea. Therefore, these claims as a whole amount to an abstract idea without significantly more and are rejected under the same rationale as Claim 1 and 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 9 and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Gal (Dropout as a Bayesian Approximation: representing Model Uncertainty in Deep Learning, University  of Cambridge, Jun, 2015) in view of Peace (Significant Testing and Confidence Interval Construction Based on User-Specified Distributions, US2004/0172401, Sep, 2004)

Regarding Claim1, Gel teaches: using the neural network (See at least Gal, Intro, para1, line2-3, MLP, also known as neural network) for performing an estimation process to obtain an estimation result (See at least Gal, Conclusion, to obtain uncertainty estimates) including an integrated layer that combines a dropout layer for dropping out a part of input data (See at 
Gal did not teach: in a hardware-based processing unit having implemented an information estimation apparatus. The information estimation apparatus comprises:
a data analysis unit configured to determine, based on a numerical distribution of terms having a multivariate distribution, a data type of each vector element of output data from the integrated layer having a multivariate distribution, the data type being associated with an optimum approximation computation method for computation among a plurality of approximation computation methods; and
an estimated confidence interval computation unit configured to apply the optimum approximation computation method associated with the data type determined by the data analysis unit to computation in the integrated layer, to analytically compute a variance of each vector element of the output data from the integrated layer based on the input data to the integrated layer.
Whereby the computed variances are stable and smooth so that a reliable confidence level for the estimation result is provided. 

a data analysis unit configured to determine, based on a numerical distribution of terms having a multivariate distribution (See at least Peace, para. 3, ln 10, the invention can be used in univariate or multivariate distribution), a data type (See at least Peace, Fig. 3, step. 44 , where numerical value of statistic NS [distribution profile i.e. data type] was computed) of each vector element of output data from the integrated layer having a multivariate distribution (See at least Peace, para. 3, ln. 10, the invention can be used in univariate or multivariate distribution), the data type being associated with an optimum approximation computation method (See at least Peace, Fig. 3, step. 48 – 59, where within steps 48 – 49 [optimum approximation computation method], random dataset DU in step 49 is generated base on the statistic NS [data type] generated in step 44) for computation among a plurality of approximation computation methods (See at least Peace, Fig. 3, step 48 – 59, where the steps 48 – 59 [optimum approximation computation method] are based on a plurality of distribution D in step 45 and statistic NS in step 44); and
an estimated confidence interval computation unit configured to apply the optimum approximation computation method associated with the data type determined by the data analysis unit to computation (See at least Peace, Fig. 3, where the device apply the optimum approximation computation method in steps 48 – 59 
whereby the computed variances are stable and smooth so that a reliable confidence level for the estimation result is provided (See at least Peace, para. 0031, ln. 5 – 9, where the invention evaluating statistical data [compute variance] and outputting reliable analytical results [confidence level] without introducing error by traditional technique [stable and smooth]). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Gal’s teaching of the dropout approach of producing an approximate Bayesian distribution with Peace’s teaching of apparatus that calculate the confidence interval of distributions. One of the ordinary skill in the art would have motivated to make this modification in order for the statistical data be analyzed under virtually any distributional assumptions (See at least Peace, Para. 0010, line 3-4,) more accurately (See at least Peace, Para. 0009, line 3)

Regarding Claim 9, it is the method claim corresponding to apparatus Claim 1. Claim 9 is rejected for the same reason as Claim 1. 

Regarding Claim 17, it is the non-transitory computer-readable medium claim corresponding to apparatus Claim 1. Peace further teaches: a non-transitory computer-readable medium comprising instructions that cause an information estimation unit of a hardware-based processing unit, in response to the instructions [See at least Peace, Para. 0024 ln. 2, where computer readable medium storing computer program [instructions]]. Claim 17 is rejected for the same reason as Claim 1. 

Claim 2 - 3, 5 - 6, 10 – 11, 13 – 14 and 18 – 19 are rejected under 35 U.S.C. 103 as being un-patentable over Gal in view of Peace as applied to Claim 1 and 9 above and further in view of Gedcke et al. (Method and Apparatus for Compression and Filtering of Data Associated with Spectrometry, US 5,995,989, Nov, 1999)

Regarding Claim 2, Gal in view of Peace teaches the apparatus of Claim 1. Gal in view of Peace also teaches: terms formed by respective products of input data to the integrated layer and the weight (See at least Gal, Sec. 3, covariance function K(x,y), in other words, the product of input data x and weight w is mid product of neural network processes)
 Gal in view of Peace did not teach wherein the data analysis unit is configured to determine the data type, based on a result of determining whether or not the terms include a peak term that is exceptionally larger than other terms.
Gedcke et al. teaches wherein the data analysis unit (See at least Gedcke et al. Fig. 6. Item 10 computer) is configured to determine the data type, based on a result of determining 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Gal’s and Peace’s teaching of apparatus of Claim 1 with Gedcke’s teaching of apparatus that determine the distribution profile.  One of the ordinary skill in the art would have motivated to make this modification to filter the non-peak value from the distribution (See at least Gedcke, Col. 2, Line 18-19, Line 53-54).  

Regarding Claim 3, Gal in view of Peace and Gedcke et al. teaches the apparatus of Claim 2. Gal in view of Peace and Gedcke et al. further teaches wherein the data analysis unit (See at least Gedcke et al. Fig. 6. Item 10 Computer) is configured to set, as a threshold (See at least Gedcke et al. Fig. 2. A threshold 16 in Col. 5.  Ln. 4.), a value obtained by multiplying, by a predetermined number, a standard deviation of all of the terms (See at least Gedcke et al. Fig 2. Threshold 16 is determined by multiplying the deviation by a constant k [predetermined number] in Col. 5. Ln. 4-5.) formed by the respective products of each vector element of the input data to the integrated layer and the weight (See at least Gal, Sec. 3, covariance function K(x,y), in other words, the product of input data x and weight w is mid product of neural network processes), and determine a term larger than the threshold as the peak term (See at least Gedcke et al. Col. 2. Ln. 4-5. Any data above the threshold being kept as peak).



Regarding Claim 6, Gal in view of Peace and Gedcke et al. teaches the apparatus of Claim 5. Gal in view of Peace and Gedcke et al. further teaches wherein in the case where the data analysis unit determines the data type in which the peak term is included (See at least Gedcke et al. Fig. 7. In other words, step 45 checks the existence of peak.) and the remaining terms not extracted are small enough to be regarded as zero (See at least Gedcke et al. Fig. 2., Col. 2. Ln 5-6, Col. 4. Ln. 57-60. In other words, background noise represents the remaining term. The average background noise level 12 [distribution profile i.e. data type] is calculated), the estimated confidence interval computation unit is configured to compute a distribution of each vector element of the output data from the integrated layer (See at least Gedcke et al. Fig. 6. Operator Input 22 includes a minimum peak width, number of data points on either side of a 

Regarding Claim 10, it is the method claim corresponding to apparatus Claim 2. Claim 10 is rejected for the same reason as Claim 2.

Regarding Claim 11, it is the method claim corresponding to apparatus Claim 3. Claim 11 is rejected for the same reason as Claim 3.

Regarding Claim 13, it is the method claim corresponding to apparatus Claim 5. Claim 13 is rejected for the same reason as Claim 5.

Regarding Claim 14, it is the method claim corresponding to apparatus Claim 5. Claim 13 is rejected for the same reason as Claim 6.

Regarding Claim 18, it is the non-transitory computer-readable medium claim corresponding to apparatus Claim 2. Claim 18 is rejected for the same reason as Claim 2.

Regarding Claim 19, it is the non-transitory computer-readable medium claim corresponding to apparatus Claim 3. Claim 19 is rejected for the same reason as Claim 3.

Claim 4, 7, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Gal in view of Peace and Gedcke et al. as applied to Claim 2 and 10 above and further in view of Hara et al. (Product-Sum Calculation Apparatus, Product-Sum Calculating Unit Integrated Circuit Apparatus, and Cumulative Adder Suitable for Processing Image Data, US 5,764,557, Jun, 1998).

Regarding claim 4, Gal in view of Peace and Gedcke et al. teaches the apparatus of Claim 2. Gal in view of Peace and Gedcke et al. further teaches: wherein in the case where the data analysis unit (See at least Gedcke et al. Fig. 6. Item 10 computer) determines the data type in which the peak term is not included (See at least Gedcke et al. Fig. 7. In other words, step 45 checks if peak exist.), the estimated confidence interval computation unit is configured to compute a distribution (See at least Peace. Fig. 3. Step 59 confidence interval [distribution]) of each vector element of the output data from the integrated layer, 
Gal in view of Peace and Gedcke et al. did not teach: using, as a sample sum, a sum of all of the terms formed by the respective products of each vector element of the input data to the integrated layer and the weight.
Hara teaches: using, as a sample sum, a sum of all of the terms formed by the respective products of each vector element of the input data to the integrated layer and the weight (see at least Hara. Abs. Ln. 3. A product-sum calculation unit).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Gal, Peace, and Gedcke’s teaching of apparatus of Claim 2 with Hara’s teaching of apparatus that calculate product-sum. One of the ordinary skill in the art would have motivated to make this modification to reduce 

Regarding Claim 7, in view of Peace and Gedcke et al. teaches the apparatus of Claim 5. Gal in view of Peace, Gedcke and Hara et al. further teaches wherein in the case where the data analysis unit (See at least Gedcke et al. Fig. 6. Item 10 Computer) determines the data type in which the peak term is included (See at least Gedcke et al. Fig. 7. In other words, step 45 checks if peak exist.) and the remaining terms not extracted are not small enough to be regarded as zero (See at least Gedcke et al. Fig. 2., Col. 2. Ln 5-6, Col. 4. Ln. 57-60. In other words, background noise represents the remaining term. The average background noise level 12 [distribution profile i.e. data type] is calculated), the estimated confidence interval computation unit is configured to compute a first distribution (See at least Gedcke et al. Fig. 6. Operator Input 22 includes a minimum peak width, number of data points on either side of a peak etc. [distribution] in Col. 8. Ln 42-47) using only the extracted peak terms (See at least Gedcke et al. Col. 2. Ln. 4-5. Any data above the threshold being kept as peak), compute a second distribution using a sum of the remaining terms other than the peak terms (See at least Gedcke et al. Col. 4. Ln. 61-62., Col. 2. Ln. 5-6.  In other words, deviation [distribution] of the noise [data other than peak term] are calculated) as a sample sum (see at least Hara. Abs. Ln. 3. A product-sum calculation unit), and combine the first distribution and the second distribution to compute a distribution of each vector element of the output data from the integrated layer (see at least Hara. Abs. Ln. 3. A product-sum calculation unit).



Regarding Claim 15, it is the method claim corresponding to apparatus Claim 7. Claim 15 is rejected for the same reason as Claim 7.

Regarding Claim 20, it is the non-transitory computer-readable medium claim corresponding to the combination of apparatus Claim 4 and 5. Claim 20 is rejected for the same reason as Claim 4 and 5.

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Gal in view of Peace as applied to Claim 1 and 9 above and further in view of Wolfe (Pattern Clustering by Multivariate Mixture Analysis, U.S. Naval Personnel Research Activity, Mar, 1969)

Regarding Claim 8, Gal in view of Peace teaches the apparatus of Claim 1.  Gal in view of Peace did not teach wherein in the case where multivariate mixture distributions included in the output data from the integrated layer include individual distributions similar to each other, the estimated confidence interval computation unit is configured to merge and process the similar distributions as one distribution.
Wolfe teaches wherein in the case where multivariate mixture distributions (See at least Wolfe, Page 3, Line 17 – 18, in other words mixture of multivariate distribution) included in the output data from the integrated layer include individual distributions similar to each other (See 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Gal’s and Peace’s teaching of apparatus of Claim 1 with Wolfe’s teaching of apparatus that merge multivariate distribution.  One of the ordinary skill in the art would have motivated to make this modification to clustering output into similar types and producing objective analysis (See at least Wolfe, Problem. Line 2 -3).  
Regarding Claim 16, it is the method claim corresponding to apparatus Claim 8. Claim 16 is rejected for the same reason as Claim 8.

Response to the Arguments
Applicant’s remark filed on 12/19/2020 has been fully considered but they are not persuasive. 

Applicant states that the amended claims recite hardware-based processing unit uses neural network and, as the result, the improvement of the estimation result is significant which renders the claims significant more than the mere use of computer and the claimed apparatus to be significant more than conventional devices. Examiner interprets this as arguing that the claims amount to significantly more than the abstract idea. Examiner respectfully disagree. The 
Applicant further states that the claims direct to a specific technique that improves the technical function without vast number of computation and thus improves the functionality of the computer and render the claims statutory subject matter. Examiner respectfully disagree. The hardware-based processing unit and information estimation apparatus recited in the claims are highly generic. The inventive concept of the specific technique mentioned in paragraphs [00070-00075] resides within the abstract idea of mental process. The improved function improves abstract idea but not the functionality of the computer. 

Applicant remarks on the 103 rejection of Claim1 and 9 and point out the differences between Peace’s disclosure and the instant application. Examiner respectfully disagree. In response to the amendment and remarks, examiner has updated the citation to reflect the change. In light of the paragraph 0072 of the instant application, the data type in the instant application is defined by distribution profile of the data. In the updated citation within BRI, examiner map the data type to the statistic NS shown in Peach, Fig. 3, Step 44 which represents the distribution profile of the collected data. Further steps 46 - 59 in Fig. 3 are mapped to the . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571 )272- 9354. The examiner can normally be reached on Mon - Thu 10:00 am - 4:00 pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122